DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 34-52 are pending. 
Claims 1-33 are cancelled by a preliminary amendment filed on 11/15/2019.
Claims 34-52 by a preliminary amendment filed on 11/15/2019.
Claims 34-52 have been examined.
Claims 34-52 are rejected.

Priority
	Priority to 371 PCT/CH2017/000048 filed on 05/18/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013).
The claims are directed to the composition comprising a topical composition comprising an effective amount of a naturally glycosylated polyphenol not containing nitrogen such as taxifolin.
Hoon et al. teach a lotion comprising 1.00% peony extract of the embodiment 1 (paragraphs 0174-0175). According to the extraction method of the peony extract of the invention, specifically the taxifolin -3- glucoside can be massively extracted with the optimal yield with the taxifolin glycoside of the high content and since the peony extract including the same has the skin whitening effect, the antiwrinkle effect, the anti-inflammation effect, the antibiotic effect, the atopy improvement and the excellent ultra violet protection effect it can be usefully used as functional cosmetic composition and external preparation for skin (abstract). Therefore, the instant claim is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 35, 37, 39, 40, 42, and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013).
The claims are directed to the composition comprising a topical composition comprising an effective amount of a naturally glycosylated polyphenol not containing nitrogen such as taxifolin. The claims are further directed to a method of protecting human skin from UV radiation. The claims are further directed to taxifolin is in a concentration at least 5 µM, 20, and/or 80 µM or no more than 500 µM.

Hoon et al. lacks a preferred embodiment wherein the composition comprises taxifolin at a concentration at least 5 µM, 20, and/or 80 µM or no more than 500 µM.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the concentration of taxifolin and have a reasonable expectation of success. One would have been motivated to do so through optimization of the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the claims are rendered obvious by the teachings of the prior art.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) as applied to claims 34, 35, 37, 39, 40, 42, and 47-50 above, and further in view of Petit et al. (Canadian Patent Application Publication 2644045 A1, Published 09/07/2007).
The claims are further directed to a combination of naturally glycosylated polyphenol not containing nitrogen such as taxifolin and verbascoside.

Hoon et al. does not teach a combination of naturally glycosylated polyphenol not containing nitrogen.
Petit teach a cosmetic composition comprising verbascoside and luteolin for pigmentation modulation (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add verbascoside and luteolin and have a reasonable expectation of success. One would have been motivated to do so since both compositions are directed to the same purpose of pigmentation of success. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, the instant claims are rendered obvious by the teachings of the prior art. 
Claims 38, 41, 42, 44, 45, 52, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) as applied to claims 34, 35, 37, 39, 40, 42, and 47-50 above, and further in view of Soloviev (US Patent Application Publication 2008/0138439 A1, Published 06/12/2007).
	The claims are directed to the composition further comprising anti-inflammatory and light water comprising 500-1100pm 18O and 20-90ppm 2H.
	The teachings of Hoon et al. are discussed above. 
	Hoon et al. lacks a composition comprising an anti-inflammatory and light water comprising 500-1100pm 18O and 20-90ppm 2H.
216O, wherein the content of 1H216O is 99.85% by weight of water and ascorbic acid for the prevention of ageing (paragraphs 0078 and 0031). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the composition of Soloviev and have a reasonable expectation of success. One would have been motivated to do since both composition are directed to the purpose of preventing ageing. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Claims 38, 41, 42, 43, 51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) as applied to claims 34, 35, 37, 39, 40, 42, and 47-50 above, and further in view of Braguti et al. (European Patent Application Publication 2257266 B1, Published 03/16/2016).
The claims are directed to the composition further comprising anti-inflammatory and zinc oxide.
	The teachings of Hoon et al. are discussed above. 
	Hoon et al. lacks a composition comprising an anti-inflammatory and zinc oxide.
	Braguti et al. teach compositions designated to prevent/protect against photoallergic and phototoxic skin reactions (title). The composition comprises water, zinc oxide, and tocopheryl acetate (Example 6).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the composition of Braguti et al. and have a reasonable expectation of success. One would have been motivated to do since both composition are directed to the purpose of 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI SOROUSH/               Primary Examiner, Art Unit 1617